Bell, Presiding Judge.
1. On the trial of this trover action to recover an automobile, the court admitted into evidence a copy of a record on file in the office of the State Revenue Commissioner pursuant to provisions of the Motor Vehicle Certificate of Title Act (Ga. L. 1961, p. 68, as amended; Code Ann. Ch. 68-4A). This document includes a copy of plaintiff’s application for a certificate of title and a certificate stating that “Georgia Title Number 731438 has been issued in the name of” plaintiff for the identified vehicle. While the admitted evidence was not a copy of a certificate of title and therefore was not entitled to the effect that a certificate of title would have under Sec. 11 (c) of the Act (Code Ann. § 68-411a (c)), nevertheless the original application would have been pertinent to the issues in the case and admissible over the stated ground of objection as a circumstance tending to show plaintiff’s ownership of the vehicle. Under Sec. 10 (c) of the Act (Code Ann. § 68-410a (c)), the copy of the application was admissible in evidence to the same extent as the original application. Defendant’s enumeration of error complaining of the admission of this evidence has no merit.
2. The court did not err in overruling defendant’s objection to the admission in evidence of plaintiff’s opinion testimony that the rental value of the automobile was $10 per day, *526where plaintiff had testified that he was a used car dealer, that he owned and was familiar with the automobile in question and that he had on several occasions rented cars to and from others. Code §§ 38-1708, 38-1709; Attaway v. Morris, 110 Ga. App. 873 (2) (140 SE2d 214); Central Chevrolet v. Ballentine Motors, 112 Ga. App. 618 (145 SE2d 750).

Jordan and Pannell, JJ., concur.

Submitted January 5, 1967
Decided April 4, 1967.
Rich, Bass & Kidd, Casper Rich, for appellant.
John L. Respess, Jr., for appellee.

Judgment affirmed.